                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

  BOBBY JO ROSINBAUM AND
  ROBERT WILLIAM MORGAN, JR.,
  individually and on behalf of all similarly
  situated individuals,
                                                           No. 7:16-cv-00233-FL
                                 Plaintiffs,
                                                         ORDER ON PLAINTIFFS’
                                                        UNOPPOSED MOTION FOR
  -v-
                                                       APPROVAL OF ATTORNEYS’
                                                       FEES, COSTS, AND SERVICE
  FLOWERS FOODS, INC. and FRANKLIN
                                                               AWARDS
  BAKING COMPANY, LLC,


                                Defendants.

        WHEREAS Plaintiffs Bobby Jo Rosinbaum and Robert William Morgan, Jr., by and

through their counsel, have filed an Unopposed Motion for Approval of Attorneys’ Fees, Costs,

and Service Awards; and

        WHEREAS the Court having heard and considered all submissions in connection with the

Unopposed Motion for Approval of Attorneys’ Fees, Costs, and Service Awards and the files and

records herein, as well as the arguments of counsel;

        The Court hereby finds and concludes:

        1.      Plaintiffs’ Unopposed Motion for Approval of Attorneys’ Fees, Costs, and Service

Awards is GRANTED.

        2.      Pursuant to Rule 23(h) and 29 U.S.C. § 216(b), Class Counsel is awarded attorneys’

fees equal to one-third of the $8.3 million common-fund settlement in this case for a total

attorneys’ fee award of $2,766,666.39.

        3.       Pursuant to Rule 23(h) and 29 U.S.C. § 216(b), Class Counsel is awarded

$95,771.40 in expenses necessarily and reasonably incurred in connection with the prosecution



             Case 7:16-cv-00233-FL Document 409 Filed 12/29/20 Page 1 of 2
and settlement of this litigation, to be paid out of the $8.3 million common-fund settlement in this

case.

        4.      In recognition of their service as class representatives, Plaintiffs Bobby Jo

Rosinbaum and Robert William Morgan, Jr. shall be paid service awards in the amount of $10,000

each, to be paid out of the $8.3 million common-fund settlement in this case.

IT IS SO ORDERED.

         12/29/
Dated: ______________, 2020.


                                              _________________________________
                                              The Honorable Louise W. Flanagan
                                              United States District Judge




                                                 2


             Case 7:16-cv-00233-FL Document 409 Filed 12/29/20 Page 2 of 2
